 1                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 2                                   AT TACOMA

 3
     BO GLENN NORLING,                                CASE NO. C19-5697 BHS
 4                           Petitioner,              ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 5
     JEFFREY A. UTTECHT,
 6
                             Respondent.
 7

 8
             This matter comes before the Court on the Report and Recommendation (“R&R”)
 9
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 18. The Court
10
     having considered the R&R and the remaining record, and no objections having been
11
     filed, does hereby find and order as follows:
12
             (1)   The R&R is ADOPTED;
13
             (2)   Petitioner’s petition for habeas corpus, Dkt. 6, is DISMISSED with
14
     prejudice;
15
             (3)   Petitioner’s remaining motions, Dkts. 13, 14, are DENIED as moot;
16
             (3)   A certificate of appealability is DENIED; and
17
             (4)   The Clerk shall enter JUDGMENT and close this case.
18
             Dated this 11th day of December, 2019.
19

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge



     ORDER
